13 N.Y.3d 824 (2009)
FREDERICK R. HAWKES, Respondent,
v.
BONNIE M. HAWKES, Appellant.
Court of Appeals of New York.
Submitted August 10, 2009.
Decided October 22, 2009.
Judge PIGOTT taking no part.
Motion, insofar as it seeks leave to appeal from the Appellate Division order dismissing the appeal from the order of Supreme Court that, among other things, denied appellant's motion to *825 reopen, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.